DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/07/2022 has been entered.

3.	Claims 1–25 are pending for examination in the request for continued examination filed on 01/07/2022.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

35 U.S.C. 112(f) Invoked Despite Absence of “Means”

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

a.	“a memory controller; a memory manager” in claim 25.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, as set forth in:

Paragraph 79 of the Specification: Processing unit 206, main memory 208, and graphics processor 210 are coupled to North Bridge and memory controller hub (NB/MCH) 202.




Examiner’s Remarks
6.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
7.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
8.	(A)	Garrett et al., US 2015/0052403 A1 (“Garrett”).
	(B)	Ljubuncic et al., US 2016/0026546 A1 (“Ljubuncic”).
	(C)	Elias et al., 2014/0351650 A1 (“Elias”).

Notice re prior art available under both pre-AIA  and AIA 
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
10.	Claims 1–2, 8–9, 15–19, and 24–25 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Garrett in view of (B) Ljubuncic.

See “References Cited” section, above, for full citations of references.

claim 1, (A) Garrett teaches/suggests the invention substantially as claimed, including:
“an event monitoring subsystem of a process virtual machine”
(¶ 20: a monitoring agent may check for the snapshot conditions. When the conditions are satisfied, the monitoring agent may cause the application to pause, then collect the snapshot data, and cause the application to resume execution);

“a trigger event specified externally from a source code of the application”
(¶¶ 18–19: insert snapshot code into an application. The snapshot code may include conditions that, when satisfied, cause a snapshot to be taken;
¶ 56: identify conditions for which a snapshot may be taken. Such insertion may occur prior to runtime by analyzing source code or intermediate code, determining an appropriate location, and adding snapshot code that may evaluate the event description and, when the event conditions are satisfied, cause a snapshot to be taken); and

“executing, responsive to the event monitoring subsystem detecting an occurrence of the trigger event, the snapshot handler, execution of the snapshot handler comprising storing data of an execution state of the process virtual machine at a time of occurrence of the trigger event”
(¶ 20: When the conditions are satisfied, the monitoring agent may cause the application to pause, then collect the snapshot data, and cause the application to resume execution;
¶ 56: evaluate the event description and, when the event conditions are satisfied, cause a snapshot to be taken).

	Garrett does not teach “registering a snapshot handler with an event monitoring subsystem ..., the registering specifying a trigger event of the snapshot handler, wherein the trigger event comprises execution of a specified portion of an application executing in the process virtual machine.”

	(B) Ljubuncic however teaches/suggests:
registering a snapshot handler with an event monitoring subsystem ..., the registering specifying a trigger event of the snapshot handler, wherein the trigger event comprises execution of a specified portion of an application executing in the process virtual machine”
(¶ 2: support software-based application checkpointing. Application checkpointing allows the computing environment to store periodic snapshots of the state of a running application;
¶ 20: The checkpoint interface module 204 is configured to detect and handle occurrences of checkpoint events encountered during execution of the application 202 .... In response to detecting checkpoint events, the checkpoint interface module 204 may call one or more system hooks to cause the computing device 100 to save a checkpoint, restore a checkpoint, or perform other checkpointing operation;
¶ 24, teaching registering callback functions or event listeners, or other techniques used in monitoring checkpoint events).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ljubuncic with those of Garrett to register for callback a snapshot handler with the monitoring agent. The motivation or advantage to do so is to provide for a distributed and specialized control (functions) over snapshot debugging system.

12.	Regarding claim 2, Garrett and Ljubuncic teach/suggest:
“wherein the execution state of the process virtual machine at the time of occurrence of the trigger event includes an execution state of the application”
(Garrett, ¶ 17: snapshots may occur as an application executes, and may collect various program state at the designated events;
Ljubuncic, ¶ 21: save the execution state of the application 202 in response to the checkpoint interface module 204 detecting and handling a checkpoint event).

claims 8–9, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–2. Therefore, they are rejected on the same basis as claims 1–2 above.

14.	Regarding claims 18–19, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–2. Therefore, they are rejected on the same basis as claims 1–2 above, including the following rationale:

	Garrett teaches/suggests: “one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution”
(¶¶ 40–42: computer-usable or computer-readable medium ... comprise program modules, executed by one or more systems, computers, or other devices).


15.	Regarding claim 24, it is a corresponding system claim reciting similar limitations of commensurate scope as the system of claim 18. Therefore, it is rejected on the same basis as claim 18 above, including the following rationale:
Garrett teaches/suggests: “A cloud environment, comprising one or more processors, one or more computer-readable memories ...”
(¶ 74: nonvolatile storage 212 may be cloud based, network storage, or other storage that may be accessed over a network connection).

16.	Regarding claim 25, it is a corresponding system claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above, including the following rationale:
	Ljubuncic teaches/suggests:
A memory management subsystem, comprising: a memory controller; a memory manager, the memory manager configured to cause the memory controller to perform operations”
(¶ 13: hardware checkpoint support 122 may be embodied as one or more dedicated processor instructions and associated memory management functions of the processor 120;
¶ 14: I/O subsystem 126 may be embodied as, or otherwise include, memory controller hubs).


17.	Regarding claim 15, Garrett teaches/suggests:
“wherein the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system”
(¶ 74: nonvolatile storage 212 may be cloud based, network storage, or other storage that may be accessed over a network connection).

18.	Regarding claim 16, Garrett teaches/suggests:
“wherein the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system”
(¶ 74: nonvolatile storage 212 may be cloud based, network storage, or other storage that may be accessed over a network connection;
the Examiner notes: software as a service (SaaS) is a well-known implementation of software delivery and execution so as to provide a subscription-based service.
It would have been obvious to an ordinary artisan to implement Garrett and Ljubuncic’s invention based on the SaaS model to provide this cloud service).

19.	Regarding claim 17, Garrett teaches/suggests:
wherein the computer program product is provided as a service in a cloud environment”
(¶ 74: nonvolatile storage 212 may be cloud based, network storage, or other storage that may be accessed over a network connection;
the Examiner notes: software as a service (SaaS) is a well-known implementation of software delivery and execution so as to provide a subscription-based service).


B.
20.	Claims 3–7, 10–14, and 20–23 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Garrett in view of (B) Ljubuncic, as applied to claims 1, 8, and 18 above, and further in view of (C) Elias.

21.	Regarding claim 3, Garrett and Ljubuncic do not teach “wherein the event monitoring subsystem of the process virtual machine comprises a trace capability of a Java Virtual Machine..”

	(C) Elias however teaches/suggests:
“wherein the event monitoring subsystem of the process virtual machine comprises a trace capability of a Java Virtual Machine”
(¶ 26: Once a debug event is triggered, the corresponding JVM may execute debug handling software in order to process the debug event. The debug handling software may collect the corresponding debug data from the corresponding JVM and/or the corresponding software component in which the debug event occurred. In some examples, the debug data may include tracing data).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Elias with those of Garrett and Ljubuncic to implement the tracer in a JVM. The motivation or advantage to do so is 

22.	Regarding claim 4, Garrett teaches/suggests:
“wherein the trigger event comprises execution of an entry to a specified method, the specified method executed by the process virtual machine”
(¶ 95: conditions for a snapshot may be evaluated with each function call. When the conditions may be present, the wrapping system may insert snapshot code into the wrapped function or into the wrapper to cause a snapshot to be taken).

23.	Regarding claim 5, Garrett and Elias teach/suggest:
“wherein the trigger event comprises execution of an exit from a specified method, the specified method executed by the process virtual machine”
(Garrett, ¶ 17: A snapshot debugging system may take snapshots of an application in response to an event;
Elias, ¶ 25: one or more of the debug events may be triggered when an exception is thrown. In some examples, one or more of the debug events may be triggered based on a watchpoint).

24.	Regarding claim 6, Garrett and Elias teach/suggest:
“wherein the event monitoring subsystem of the process virtual machine comprises a breakpoint capability of a Java Virtual Machine”
(Garrett, ¶ 66: A user may be able to identify conditions or breakpoints for snapshot collection;
¶ 115: A breakpoint indicator 414 may signify the location in the source code where a snapshot was taken;
Elias, ¶ 25: one or more of the debug events may be triggered by a breakpoint).

25.	Regarding claim 7, Garrett and Elias teach/suggest:
wherein the trigger event comprises execution of a breakpoint registered with the breakpoint capability, the breakpoint comprising a specified execution location within a method executed by the process virtual machine”
(Garrett, ¶ 66: A user may be able to identify conditions or breakpoints for snapshot collection;
¶ 115: A breakpoint indicator 414 may signify the location in the source code where a snapshot was taken;
Elias, ¶ 25: one or more of the debug events may be triggered by a breakpoint).

26.	Regarding claims 10–14, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 3–7. Therefore, they are rejected on the same basis as claims 3–7 above.

27.	Regarding claims 20–23, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 3–6. Therefore, they are rejected on the same basis as claims 3–6 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 12, 2022